DETAILED ACTION
This action is responsive to the following communication: the claims filed on 06/26/2020.
In the instant application, claims 1, 8 and 9 are independent claims. Claims 1-15 have been examined and are pending. This action is made NON-FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/26/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13, 14, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breazeal et al. (“Breazeal,” US 2018/0229372), published on August 16, 2018.
As to claims 1, 8 and 9, Breazeal teaches
A method for real-time customization of presentation features of a social robot, comprising (Breazeal: see pars. 0006, 0034): 
A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising (Breazeal: see par. 0240) comprising:
A controller for real-time customization of presentation features of a social robot, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the controller to (Breazeal: see pars.  0005 and 0240):
collecting a first dataset regarding a knowledge level of a user of the social robot with respect to at least one feature of the social robot (Breazeal: see par. 0058; A robot's interactions with a human may evolve over time, such as based on acquiring more and more information about the human. Some interactions may aid with basic processing of information by the social robot. For example, with regards to automated speech recognition (ASR), as the social robot learns regional accents, a speech impediment, and the like, the information gathered may enable the social robot to do an increasingly effective job of translating audio into text. The robot may learn mannerisms, such as specific greetings, and begin to use them. Translating audio to text is typically a low-level machine learning problem involving, for example, language, gender, age, accent, speech impediments and the like. Machine learning typically requires feedback as might be gathered from pre-classified users, perhaps conforming to each of the categories described above. Once gathered, the data may be used to update models offline. Similar effects may be had with other sensory systems, such as processing facial inputs for recognition of emotions. Thus, the robot's behavioral and socio-emotive-cognitive layers may have increasing confidence about inputs as familiarity with the human increases. Increasing confidence may in turn enable higher level skills, such as increasingly sophisticated dialog, that would not be possible when confidence levels about inputs are relatively low.  ¶ 0060; Over time, the social robot can make better assessments of the user, which may, in embodiments, allow the social robot to re-classify a user, such as based on learning more about the human. In some embodiments, the social robot may update models in real or near real time to reflect new information (which may involve changes in the human, such as the human becoming more and more comfortable with the robot). New knowledge about the person can be used to improve models that drive personalization and adaptation of the social robot to the user with respect to skills, style, and general “livability”—how proactive to be, what hours of the day to be active, how chatty, etc. As the social robot continues to classify a user, the social robot may, over time, adapt and otherwise improve the classification of the user with whom the social robot is interacting); 
collecting a second dataset, wherein the second dataset data is collected from at least an environment of the social robot (Breazeal: see par. 0030; a goal-directed behavior may be for the robot to maintain a certain perceptuo-motor relationship to its environment (e.g., such as visually tracking a target during a video call), or establishing and maintaining the robot's orientation to face the person calling its name or speaking to it (as illustrated above).  ¶ 0036, 0045-0046; The intentional layer may also incorporate a multi-modal attention system. In accordance with exemplary and non-limiting embodiments, the social robot may be controlled to provide attention to people or things in the social robot's environment. In a mixed visual-auditory-touch based environment, there could be a number of events or entities that should be the focus of the robot's attention based on task, environmental state, robot's emotions, motivations, goals and the like. The result of determining the entity to attend to, the robot can compute the target and the motion trajectory to orient to face that target. For example, the social robot may calculate a direction vector and an approximate distance relative to the position of the social robot toward which the robot should orient its sensors and prioritizes content capture); 
determining, based on the first dataset and the second dataset, at least one presentation feature from a plurality of presentation features (Breazeal: see par. 0067; In addition to tailoring behavior on a user basis, the social robot may likewise tailor its behavior based, at least in part, on the attributes of more than one user such as may be found in a household. For example, a social robot's behavior may be customized to a set of people in a household, versus another household. This localized, group customization allows each robot to adjust its character and interactions differently for different households. Additionally, interactions among humans in different households may exhibit unique characteristics that do not translate well from one household to another. This may occur automatically over time based on machine learning and feedback. However, not all robot customization must be done automatically over time based on learning and repeated interactions. In some embodiments, a user or users may turn off or otherwise alter characteristics of the social robot off via settings or apps. Thus, the behavior of a social robot may be overridden, or dictated by specific commands. For example, a person may want the robot to be quiet during a phone call, which may be initiated by a command, after which the robot can be allowed to return to a more fully interactive mode.  See par. 0072; In accordance with an exemplary and non-limiting embodiment, there is disclosed the self-customization of behavioral and expressive aspects of a socio-emotive-cognitive architecture of a social robot through learning and adaption based on interactions of the social robot with its environment. Learning and adaptation may include adapting based on human type-specific social robot behavior models, such as based on the detected context of human interactions, based on characteristics of speech by each human (thereby improving automatic speech recognition), based on visual characteristics of each human's face (such as the human's face conveying emotional or affective states as feedback to the social robot during interactions), based on non-verbal feedback from a human (such as the posture and/or a body position of the human while speaking), based on communication and dialog (such as the human indicating directly that it does or does not like something the social robot is doing), based on the ease or difficulty in achieving goals in interactions (such as where the social robot has a goal of causing a human to interact in a certain way, such as to smile) and others); 
selecting a first presentation feature of the at least one presentation feature (Breazeal: see pars. 0067, 0072; In addition to tailoring behavior on a user basis, the social robot may likewise tailor its behavior based, at least in part, on the attributes of more than one user such as may be found in a household. For example, a social robot's behavior may be customized to a set of people in a household, versus another household. This localized, group customization allows each robot to adjust its character and interactions differently for different households. Additionally, interactions among humans in different households may exhibit unique characteristics that do not translate well from one household to another. This may occur automatically over time based on machine learning and feedback. However, not all robot customization must be done automatically over time based on learning and repeated interactions. In some embodiments, a user or users may turn off or otherwise alter characteristics of the social robot off via settings or apps. Thus, the behavior of a social robot may be overridden, or dictated by specific commands. For example, a person may want the robot to be quiet during a phone call, which may be initiated by a command, after which the robot can be allowed to return to a more fully interactive mode); 
customizing the selected first presentation feature based on at least the first dataset (Breazeal: see pars. 0067, 0072; In addition to tailoring behavior on a user basis, the social robot may likewise tailor its behavior based, at least in part, on the attributes of more than one user such as may be found in a household. For example, a social robot's behavior may be customized to a set of people in a household, versus another household. This localized, group customization allows each robot to adjust its character and interactions differently for different households. Additionally, interactions among humans in different households may exhibit unique characteristics that do not translate well from one household to another. This may occur automatically over time based on machine learning and feedback. However, not all robot customization must be done automatically over time based on learning and repeated interactions. In some embodiments, a user or users may turn off or otherwise alter characteristics of the social robot off via settings or apps. Thus, the behavior of a social robot may be overridden, or dictated by specific commands. For example, a person may want the robot to be quiet during a phone call, which may be initiated by a command, after which the robot can be allowed to return to a more fully interactive mode); and 
presenting in real-time the customized presentation feature, wherein the presentation is performed using at least one electronic component of the social robot (Breazeal: see pars. 0067, 0072; In addition to tailoring behavior on a user basis, the social robot may likewise tailor its behavior based, at least in part, on the attributes of more than one user such as may be found in a household. For example, a social robot's behavior may be customized to a set of people in a household, versus another household. This localized, group customization allows each robot to adjust its character and interactions differently for different households. Additionally, interactions among humans in different households may exhibit unique characteristics that do not translate well from one household to another. This may occur automatically over time based on machine learning and feedback. However, not all robot customization must be done automatically over time based on learning and repeated interactions. In some embodiments, a user or users may turn off or otherwise alter characteristics of the social robot off via settings or apps. Thus, the behavior of a social robot may be overridden, or dictated by specific commands. For example, a person may want the robot to be quiet during a phone call, which may be initiated by a command, after which the robot can be allowed to return to a more fully interactive mode. ¶ 0020; the social robot may include a multi-modal attention system that determines a subject on which the social robot focuses its resources (perceptual, performance outputs, goals, etc.) in real-time or near real-time. The attention system can then direct the robot's body to orient toward that target in a goal-directed, context-relevant way, and track the target if appropriate. ¶ 0060; Over time, the social robot can make better assessments of the user, which may, in embodiments, allow the social robot to re-classify a user, such as based on learning more about the human. In some embodiments, the social robot may update models in real or near real time to reflect new information (which may involve changes in the human, such as the human becoming more and more comfortable with the robot). New knowledge about the person can be used to improve models that drive personalization and adaptation of the social robot to the user with respect to skills, style, and general “livability”—how proactive to be, what hours of the day to be active, how chatty, etc. As the social robot continues to classify a user, the social robot may, over time, adapt and otherwise improve the classification of the user with whom the social robot is interacting).

As to claims 2 and 10, the rejection of claim 1/9 is incorporated.  
Breazeal, further teaches: 
wherein determining the at least one presentation feature further comprises: applying a machine learning model on the second dataset (Breazeal: see pars. 0032, 0058, 0067; the robot may learn over time that specific people are most receptive to the robot's attempt to engage via personalized greetings at different times of day (e.g., when first waking up, when first arriving home from work or school, when winding down for bed, etc.). Thus, the robot may use machine learning to adapt and personalize this proactive greeting behavior accordingly—e.g., for someone who is most likely to interact with the robot when he or she first wakes up, the robot could adapt a proactive morning greeting behavior with an associated personalized morning report (e.g., weather, news, commute, sports, etc.); and 
analyzing the first dataset with the output of the machine learning model (Breazeal: see pars. 0032, 0035, 0058, 0067).

As to claims 3 and 11, the rejection of claim 1/9 is incorporated.  
Breazeal, further teaches: 
wherein the second dataset is collected using at least one sensor (Breazeal: see par. 0017; states may be determined based on inputs from sensory system. See pars. 0026, 0044, 0045; a socio-emotive-cognitive architecture of a social robot may include a physical interface layer that manages inputs received by the robot via, for example, sound, visual, inertial, motion, and tactile sensors of the social robot and outputs of the social robot via, for example, audio, electronic display, lighting, and movement (including multi-segment body movement) or overall motion (e.g., being picked up and carried). Exemplary input sources include, but are not limited to, cameras (including depth cameras, including stereoscopic and 3D camera arrays), audio (including localized and/or far field audio), speech (such as for automated speech recognition), motion or depth sensors (such as from camera-based phase recognition and motion detection, laser-based motion detection, and others), and identification sources (such as sources used for code-based recognition, biomarkers, facial recognition, voice recognition, and the like), capacitive touch sensors on the body or a touch screen for tactile inputs).

As to claims 4 and 12, the rejection of claim 1/9 is incorporated.  
Breazeal, further teaches: 
wherein the at least one sensor is any one of: external to the robot and internal to the social robot (Breazeal: see pars. 0017, 0026, 0044-0045; States may be determined based on inputs from various systems (e.g., sensory systems, programmatic inputs, inputs from the social robot's knowledge base, and the like) and may provide inputs to the various systems and components of the social robot (including inputs for determination of other states and inputs for attention, emotion, cognition and motivation, among others).

As to claims 5 and 13, the rejection of claim 1/9 is incorporated.  
Breazeal, further teaches: 
wherein the presentation feature is any one of: video, audio, textual, and pictorial (Breazeal: see pars. 0067, 0072, 0079; In addition to tailoring behavior on a user basis, the social robot may likewise tailor its behavior based, at least in part, on the attributes of more than one user such as may be found in a household. For example, a social robot's behavior may be customized to a set of people in a household, versus another household. This localized, group customization allows each robot to adjust its character and interactions differently for different households. Additionally, interactions among humans in different households may exhibit unique characteristics that do not translate well from one household to another. This may occur automatically over time based on machine learning and feedback. However, not all robot customization must be done automatically over time based on learning and repeated interactions. In some embodiments, a user or users may turn off or otherwise alter characteristics of the social robot off via settings or apps. Thus, the behavior of a social robot may be overridden, or dictated by specific commands. For example, a person may want the robot to be quiet during a phone call, which may be initiated by a command, after which the robot can be allowed to return to a more fully interactive mode).

As to claims 6 and 14, the rejection of claim 1/9 is incorporated.  
Breazeal, further teaches: 
wherein the knowledge level is indicative of a skill level of the user with the presentation features (Breazeal: see par. 0060; Over time, the social robot can make better assessments of the user, which may, in embodiments, allow the social robot to re-classify a user, such as based on learning more about the human. In some embodiments, the social robot may update models in real or near real time to reflect new information (which may involve changes in the human, such as the human becoming more and more comfortable with the robot). New knowledge about the person can be used to improve models that drive personalization and adaptation of the social robot to the user with respect to skills, style, and general “livability”—how proactive to be, what hours of the day to be active, how chatty, etc. As the social robot continues to classify a user, the social robot may, over time, adapt and otherwise improve the classification of the user with whom the social robot is interacting).

As to claims 7 and 15, the rejection of claim 1/9 is incorporated.  
Breazeal, further teaches: iteratively customizing each of the least one presentation feature (Breazeal: see par. 0060; Over time, the social robot can make better assessments of the user, which may, in embodiments, allow the social robot to re-classify a user, such as based on learning more about the human. In some embodiments, the social robot may update models in real or near real time to reflect new information (which may involve changes in the human, such as the human becoming more and more comfortable with the robot). New knowledge about the person can be used to improve models that drive personalization and adaptation of the social robot to the user with respect to skills, style, and general “livability”—how proactive to be, what hours of the day to be active, how chatty, etc. As the social robot continues to classify a user, the social robot may, over time, adapt and otherwise improve the classification of the user with whom the social robot is interacting).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For Example: Hendricks et al. (US 2013/0041976) - provides a robot that includes a processor executing instructions that deliver content to a primary user. The robot also includes a software component executed by the processor configured to select the content comprising a potential interest for the primary user associated with the robot. The content is selected based on a previous interaction between the primary user and the robot. The previous interaction is associated with the potential interest. The software component is also configured to provide the content to the primary user in an interaction between the robot and the primary user. The software component is further configured to determine an interest level of the primary user for the potential interest based on the interaction.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174